Title: To James Madison from William Willis, 18 January 1804 (Abstract)
From: Willis, William
To: Madison, James


18 January 1804, Barcelona. “I still remain here in order to hear from you and to obey your Commands if you have any to give me. I know not yet how to account for what Mr Leonard assured me on his word of honor which was that he was appointed to supercede me as Consul or acting Consul and that you told him I was displaced &c with many other things which are too numerous for a letter. I have the hopes However the Silence of the Executive that all suspicions are remov’d and that I shall still be honord with the Confidence of the President and that I shall be either reinstated here or be appointed for Madrid. I am sorry to say Mr Leonard appears to me to have acted a deceptive part and has associated with some of the most suspicious of those who have ruined me.… War is feared between England and this Country Every day more & More.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp.; docketed by Wagner as received 12 May.


